            Case 4:20-cv-00909-KGB Document 5 Filed 01/28/21 Page 1 of 1




                           THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

ROBERT TUCKER, ADC #87440                                                            PLAINTIFF

v.                                  Case No. 4:20-cv-00909-KGB

WENDY KELLEY, SECRETARY OF THE ARKANSAS
DEPARTMENT OF CORRECTIONS, et al.                                                DEFENDANTS

                                               ORDER

          Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney on August 19, 2020 (Dkt. No. 4). Judge Kearney

recommends that plaintiff Robert Tucker’s motion to voluntarily dismiss this case be granted. No

objections have been filed to the Proposed Findings and Recommendations, and the deadline for

filing objections has since passed. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2).

Accordingly, the Court adopts the Proposed Findings and Recommendations in their entirety as

this Court’s findings of fact and conclusions of law (Dkt. No. 4). The Court grants Mr. Tucker’s

motion to voluntarily dismiss this case (Dkt. No. 3) and dismisses, without prejudice, Mr. Tucker’s

claims.

          It is so ordered this 28th day of January, 2021.


                                                        _________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
